Citation Nr: 0203356	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  99-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for benign 
paroxysmal positional vertigo.

2.  Entitlement to an effective date earlier than September 
27, 1990 for the award of service connection for bilateral 
defective hearing and for benign paroxysmal positional 
vertigo.

(The issue of the propriety of the initial 10 percent 
evaluation assigned following the grant of service connection 
for bilateral defective hearing will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the RO 
in Buffalo, New York, in which the RO granted service 
connection and assigned an initial 10 percent evaluation, 
each, for bilateral defective hearing and for benign 
paroxysmal positional vertigo, from September 27, 1990.  In 
October 1997, the veteran expressed disagreement with the 
assigned evaluations, as well as with the effective date for 
his award of compensation.  The RO issued a Statement of the 
Case addressing all three issues in November 1998, and, in 
December 1998, the veteran filed a VA Form 9, Appeal to the 
Board of Veterans' Appeals, perfecting an appeal as to all of 
the issues addressed in the Statement of the Case.

In June 2000, the Board remanded the matters on appeal to the 
RO, to afford the veteran a hearing before a member of the 
Board at the RO.  In August 2000, the veteran changed his 
hearing request to one before an RO hearing officer.  Such a 
hearing was held in November 2000, and a transcript of that 
hearing is of record.   

As the veteran has expressed disagreement with the initial 10 
percent evaluations assigned following grants of service 
connection for defective hearing and for vertigo, the Board 
has characterized those issues in accordance with Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

The Board's decision on the claim for a higher initial 
evaluation for benign paroxysmal positional vertigo, and the 
claim for an earlier effective date, is set forth below.  The 
Board is undertaking additional development on the issue of 
the propriety of the initial 10 percent evaluation assigned 
following the grant of service connection for bilateral 
defective hearing pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When the additional development has 
been completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The veteran was separated from active military service in 
July 1953.

2.  The veteran's application for service connection for 
residuals of ruptured eardrums was first received by the RO 
on September 27, 1990.

3.  In a May 1997 rating decision, the RO awarded service 
connection and assigned separate 10 percent evaluations for 
bilateral defective hearing and for benign paroxysmal 
positional vertigo, effective September 27, 1990.

4.  The medical evidence shows that the veteran's benign 
paroxysmal positional vertigo, the result of head trauma, has 
been productive of subjective complaints of occasional 
dizziness since the effective date of service connection; no 
associated multi infarct dementia has been shown.


CONCLUSIONS OF LAW

1.  As the initial 10 percent rating assigned following a 
grant of service connection for benign paroxysmal positional 
vertigo was proper, the criteria for a higher evaluation are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.124a, 4.130, Diagnostic 
Codes 8045 and 9304 (2001).

2.  The criteria for an effective date earlier than September 
27, 1990, for the grant of service connection for bilateral 
defective hearing and for benign paroxysmal positional 
vertigo, are not met.  38 U.S.C.A. §§ 1110, 5101, 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.150, 3.151, 3.155, 
3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The RO has not yet had an opportunity to consider the issues 
at hand in light of the above-noted change in law.  
Nonetheless, the Board determines that the law does not 
preclude the Board from proceeding to adjudicate these claims 
without first remanding the claims to the RO, as the 
requirements of the new laws have essentially been satisfied.  
In this regard, the Board notes that as evidenced by the 
November 1998 statement of the case, and the June 2001 
supplemental statement of the case, the veteran and his 
representative have been given notice of the pertinent laws 
and regulations governing his claims and the reasons for the 
denial of his claims.  Hence, he has been provided notice of 
the information and evidence necessary to substantiate the 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  The RO has made reasonable 
and appropriate efforts to assist the veteran in obtaining 
the evidence necessary to substantiate his claims; in fact, 
it appears that all existing, pertinent evidence identified 
by the veteran as relative to these claims has been obtained 
and associated with the claims file.  Moreover, the veteran 
has undergone VA examinations in connection with the claims, 
has testified at a hearings as to his claims, and there is no 
indication that there is additional, pertinent evidence 
outstanding that is necessary for a fair adjudication of the 
issues.  Under these circumstances, and in view of the bases 
for the denial of the claims, set forth below, the Board 
finds that the veteran is not prejudiced by the Board's 
consideration of the claims, at this juncture, without first 
remanding them to RO for explicit VCAA consideration.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These claims 
are ready to be considered on the merits.

I.  A Higher Initial Rating for Benign Paroxysmal Positional 
Vertigo

The veteran contends that his service-connected benign 
paroxysmal positional vertigo is more disabling than 
currently evaluated.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  (2001).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  VA also has a duty to 
acknowledge all regulations that are potentially applicable 
through the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusions.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath, supra.  However, in the recent Fenderson decision, 
the Court noted an important distinction between an appeal 
involving the veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned after a grant of 
service connection, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

The veteran served on active duty from July 1950 to July 
1953.  The evidence of record notes that most of the 
veteran's service medical records were presumably destroyed 
in the accidental fire at the National Personnel Records 
Center in 1973; a November 1952 service medical record is 
negative for complaints or findings related to vertigo.  The 
veteran's service personnel records note that he received the 
Purple Heart for wounds received in combat.

Post-service medical evidence includes a December 1979 VA 
treatment record, which notes the veteran's history of 
dizziness since 1953.  The veteran reported that, in 1961, he 
had a series of dizzy spells that made him extremely anxious.  
Currently, the veteran complained of occasional dizzy spells 
associated with bending over.  Mental status examination 
revealed no evidence of a clear-cut psychiatric disorder.  
Neurological and audiological consultations were recommended.  
A January 1980 VA ENG examination report notes the veteran's 
complaints of dizzy spells for the past twenty-three years, 
with associated tension and blackouts.  ENG profiles were 
within normal limits.  Choloric stimulation revealed a very 
alert, anxious individual.  A February 1989 VA treatment 
record notes the veteran's history of dizziness and blurred 
vision; however, upon examination, the veteran denied true 
dizziness and light-headedness.

A May 1991 VA examination report notes the veteran's 
complaints of dizziness, depression and weakness.  The 
examiner opined that the veteran's disablement related, 
primarily, to his anxiety.

In a statement received by the RO in June 1992, the veteran 
stated that following service, he "experienced severe 
dizziness and head pain and it was then that [he] was told 
that [he] had ruptured eardrums."

During an August 1992 personal hearing, the veteran testified 
that he had "little dizzy spells" when he was in the 
artillery, and was told that "it might go away."  He also 
testified that he broke his jaw during service.  In addition, 
the veteran testified that a few months after service he had 
dizzy spells in his car, which his private physician 
attributed to a "bad nervous condition."  The veteran 
reported that medication helped control these dizzy spells.

During an August 1993 travel Board hearing, the veteran 
testified that he's had dizzy spells since service or shortly 
thereafter.  The veteran's wife testified that the veteran 
was treated for a "busted eardrum" during service, and had 
complained of dizziness.

An October 1995 VA examination report notes the veteran's 
complaints of dizziness since service.  He indicated that the 
dizzy spells had decreased in severity over the years, and 
that he currently experienced dizziness only when lying down.  
The examiner noted that wax needed to be removed from the 
veteran's ears before he could be evaluated further.

During a July 1996 VA examination, the veteran reported a 
history of severe episodes of vertigo when he was in his 
20's.  More recently, these episodes had decreased in 
frequency and severity.  He reported experiencing infrequent, 
occasional positional vertigo when lying on his left side; 
the spinning was described as severe enough to wake him.  The 
veteran indicated that he no longer took medication for 
vertigo.  The examiner opined that no treatment for the 
veteran's dizziness was needed at that time, as the veteran 
was "very mildly symptomatic at best."

During an October 1996 personal hearing, the veteran 
testified that he began having dizzy spells during service.  
Following service, he continued to have dizzy spells.  His 
private physician told him that he had ruptured eardrums, and 
prescribed medication for the dizzy spells.  In addition, the 
veteran testified that recently his dizziness had gotten 
milder; he described it as "light dizziness."

A January 1997 VA examination report notes the veteran's 
complaints of dizziness when lying on his left side, 
approximately once a month.  Upon examination, the veteran 
was tested on his back, left side and right side; however, no 
dizziness or nystagmus could be elicited.  A February 1997 VA 
examination report notes the veteran's history of noise 
exposure during service.  The veteran also reported that he 
sustained a blow to the chin from a rifle butt.  In addition, 
the veteran reported a history of severe vertigo in his 20's, 
which he controlled with medication.  He stated that, 
recently, these attacks of vertigo were less severe and less 
frequent.  The examiner opined that the veteran's dizziness 
was most likely due to acoustic trauma (specifically, 
gunfire) and a blow to the chin during service.  In a 
February 1997 addendum to the January 1997 VA examination 
report, the examiner stated that the veteran had benign 
paroxysmal positional vertigo.

By rating decision dated in May 1997, the RO granted service 
connection for benign paroxysmal positional vertigo, 
evaluated as 10 percent disabling.  The veteran thereafter 
appealed this decision. 

An August 2000 VA psychiatric treatment record notes that the 
veteran was unable to tolerate certain medication because it 
caused dizziness.  A February 2001 VA annual physical 
examination report notes that the veteran refused to wear his 
hearing aid because, when he wore it, he felt dizzy.

The veteran's benign paroxysmal positional vertigo, the 
result of head injury (perforated eardrums) in service, has 
been assigned an initial 10 percent rating under Diagnostic 
Code 6299-9304, which indicates that it is an ear disability 
(for which there is no specific diagnostic code), that is 
rated as head trauma.  See 38 C.F.R. §§  4.20, 4.27.  While 
not apparent on the rating sheet, evaluation of the 
disability is actually governed by Diagnostic Code 8045, 
pursuant to which brain disease due to trauma (or analogous 
disability) is evaluated.  That diagnostic code prescribes 
that purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
(head) trauma, will be rated 10 percent and no more under 
Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045.

In this case, the veteran is receiving the highest evaluation 
assignable under Diagnostic Code 9304 for his vertigo, a 
subjective symptom, and there is no indication in the record 
of any associated multi-infarct dementia.  Thus, the record 
presents no basis for a higher evaluation under Diagnostic 
Code 9304.  There also is no other diagnostic code pursuant 
to which a higher evaluation for vertigo could be assigned.  

Furthermore, as the current 10 percent evaluation assigned 
since the effective date of the grant of service represents 
the highest degree of disability shown, there also is no 
basis for "staged" rating of the disability, pursuant to 
Fenderson.  In fact, the veteran has asserted that his 
dizziness has become less severe and less frequent in recent 
years.

Under these circumstances, the veteran's claim for a higher 
initial evaluation for benign paroxysmal positional vertigo 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II.  Earlier Effective Date

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for 
bilateral defective hearing and for benign paroxysmal 
positional vertigo, dating back to his separation from 
military service.  Specifically, he maintains that, because 
his defective hearing and vertigo have been present since 
service, he should have been awarded benefits effective the 
date of his discharge.  Additionally, the veteran maintains 
that he actually submitted his first claim for service 
connection shortly after his discharge in 1953.

The law governing the assignment of an effective date for an 
award of disability compensation is set forth at 38 U.S.C.A. 
§ 5110(b)(1), which provides that:

[t]he effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release [from service] if 
application therefor is received within 
one year from such date of discharge or 
release. 

Id.  See also 38 C.F.R. § 3.400(b)(2) (to the same effect).  
Otherwise, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
Id.

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  38 C.F.R. § 3.155.  
An informal claim is any communication or action indicating 
an intent to apply for one or more VA benefits.  The 
communication may be from the claimant, the representative, a 
Member of Congress or anyone acting as next friend of a 
claimant who is not sui juris.  Id; see also Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992) (the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  "'Application' is not defined in the statute.  
However, in the regulations, 'claim' and 'application' are 
considered equivalent and are defined broadly to include 'a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.'").  

Historically, the veteran separated from military service in 
July 1953.  The Board notes that the post-service record is 
silent as to residuals of ruptured eardrums-including 
bilateral defective hearing and vertigo-until September 27, 
1990.  In a September 11, 1990 letter, the veteran's 
representative informed the veteran that he had "no record 
in the Department of Veterans Affairs computer system."  The 
veteran's representative went on to state that this meant, 
"in essence, that if [the veteran] did indeed previously 
file a claim and it was denied, there must have been some 
error and all information pertaining to [him] has been 
deleted from the computer system."

On September 27, 1990, the veteran filed with the Buffalo RO 
a VA Form 21-526, Veteran's Application for Compensation or 
Pension, in which he asked for service connection for wounds 
sustained in Korea, ruptured eardrums and malaria.  The 
veteran indicated that he had previously filed a claim for 
disability compensation or pension with VA.

In a VA Form 9, Appeal to Board of Veterans Appeals, received 
by the RO in July 1992, the veteran stated:

Upon discharge in 1953 I submitted [a] 
request for benefits.  Joe Romano, 
Representative of the Rome VA at the time 
handled my case.  My medical condition of 
present prompted me to inquire what had 
happened to my prior requests for 
benefits (several were filed subsequent 
to 1953) [that] were never formally sent 
to Washington, D.C.

During an August 1992 personal hearing, the veteran testified 
that he filed his original claim for service connection in 
1953, but never received a response.  He stated that he filed 
the claim

[w]ith Joe Romano wh[o] was in charge of 
the Veterans Administration in Rome [New 
York].  I went when I was discharged in 
'53 . . . .

Later in his testimony, the veteran indicated that it was not 
actually the VA in Rome, New York, where he submitted his 
original claim, but rather to his friend at the New York 
State Division of Veterans Affairs, a veterans service 
organization.

Unfortunately, despite the veteran's contentions to the 
contrary, the record does not establish that any claim for 
service connection (formal or informal) was filed with VA 
prior to September 27, 1990, many years after the veteran's 
discharge from active military service.  While the veteran 
asserts that he submitted his claim to his friend at a 
veterans service organization, there simply is no proof of 
this in the record, nor is there any indication that this 
friend ever forwarded the veteran's claim to a VA regional 
office for adjudication.  Moreover, while the record does 
reflect that the veteran was seen with symptoms of defective 
hearing and vertigo as early as the 1970's, years before he 
filed his claim in 1990 (as indicated in medical records 
received after the filing of the 1990 claim), evidence as to 
earlier diagnosis and treatment for the conditions 
subsequently service connected is not determinative of the 
question of whether an earlier effective date for the award 
of service connection is warranted.  As previously noted, the 
pertinent regulation clearly provides that in cases where the 
application for compensation is not filed until more than one 
year from release of service, the effective date will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(b)(2).  Here, 
there simply is no evidence that the veteran filed a claim 
for compensation for ruptured eardrums, the basis for his 
award of service connection defective hearing or vertigo 
until September 27, 1990.  Hence, September 27, 1990 must be 
considered the date of claim for effective date purposes.

The Board is sympathetic to the veteran's assertions; 
however, the governing law and regulations are very specific, 
and the Board is bound by them.  See 38 U.S.C.A. § 7104(c).  
As the record in this case clearly is devoid of any document 
that can be construed as a claim for service connection for 
bilateral defective hearing or for vertigo prior to September 
1990-a date more than one year following the date of service 
discharge-there simply is no legal basis for assignment of 
an effective date for a grant of service connection for 
either of those disabilities earlier than September 27, 
1990-the date of claim.  Hence, the claim for an earlier 
effective date must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. at 
55-57.



ORDER

An initial evaluation in excess of 10 percent for benign 
paroxysmal positional vertigo is denied.

An effective date earlier than September 27, 1990, for the 
award of service connection for bilateral defective hearing 
and for benign paroxysmal positional vertigo, is denied.


		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

